Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-11, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0146476 A1) in view of Liebmann et al. (US 2020/0075489 A1).
Regarding independent claim 1: Zhang teaches (e.g., Figs. 1-3) a device comprising:
multiple transistors arranged as a cross-coupled bitcell latch ([0015] and [0022]: first pull up transistor M1 and first pull down transistor M2 form a first inverter; second pull up transistor M3 and second pull down transistor M4 form a second inverter; both inverters are cross coupled to form a latch), 
Zhang does not expressly teach that the multiple transistors are in a single stack, and that the multiple transistors are disposed in a multi-transistor stack configuration that is formed within a single monolithic semiconductor die.
Liebmann teaches (e.g., Figs. 3A-3B) a similar device comprising multiple transistors in a single stack ([0036], [0038] and [0040]-[0042]: transistor stack 600 includes at least four CFET devices 602-608 that are formed over a substrate 601. Each of the four CFET devices includes at least a transistor pair that is formed by a n-type transistor and a p-type transistor. For example, the CFET device 602 can include the n-type transistor N3 that is coupled to the input D, and the p-type transistor P3 that is coupled to the input D),
and that the multiple transistors are disposed in a multi-transistor stack configuration that is formed within a single monolithic semiconductor die ([0036], [0038]: monolithically integrated 3D logic or memory devices, in transistors stack 600; [0040]-[0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Zhang, the device comprising multiple transistors in a single stack, and the multiple transistors are disposed in a multi-transistor stack configuration that is formed within a single monolithic semiconductor die, as taught by Liebmann, for the benefit of making the integrated circuit device more compact and easier to transport.
Applicant is reminded that Making Portable In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is... not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.). B.  Making Integral In re Larson, 340 F.2d 965, 968, 144 USPQ... MPEP 2144.04.
Regarding claim 2: Zhang and Liebmann teach the claim limitation of the device of claim 1, on which this claim depends,
Zhang as modified by Liebmann teaches that the multiple transistors include at least four transistors that are disposed in the single stack within the single monolithic semiconductor die, and the multiple transistors are arranged as a bitcell for single-port memory applications (Liebmann: [0036], [0038] and [0040]-[0042]: transistor stack 600 includes at least four CFET devices 602-608 that are formed over a substrate 601. Each of the four CFET devices can include a transistor pair that is formed by a n-type transistor and a p-type transistor. For example, the CFET device 602 includes at least the n-type transistor N3 that is coupled to the input D, and the p-type transistor P3 that is coupled to the input D.).
Zhang further teaches that multiple transistors are arranged as a bitcell for single-port memory applications ([0030]-[0036]).
Regarding claim 5: Zhang and Liebmann teach the claim limitation of the device of claim 1, on which this claim depends,
wherein the multiple transistors have multiple N- type transistors and multiple P-type transistors, and wherein the multi-transistor stack configuration refers to a P-over-N-over-N-over-P stack configuration (Liebmann: [0034], [0040]-[0045]: D,P3/C,N4/B,N2/B,P2). 
Regarding claim 7: Zhang and Liebmann teach the claim limitation of the device of claim 1, on which this claim depends,
wherein: the multiple transistors include a pair of N-type transistors and a pair of P-type transistors that are configured to form two inverter pairs by combining a first N-type transistor from the pair of N-type transistors and a first P-type transistor from the pair of P-type transistors to form a first inverter pair of the two inverter pairs and by combining a second N-type transistor from the pair of N-type transistors and a second P-type transistor from the pair of P-type transistors to form a second inverter pair of the two inverter pairs, and the two inverter pairs are cross-coupled on sides thereof so as to provide two cross-coupled inverters that are utilized as the cross-coupled bitcell latch (Zhang: [0015], [0022], [0028]-[0029] and [0034]).
Regarding claim 8: Zhang and Liebmann teach the claim limitation of the device of claim 7, on which this claim depends, 
wherein: the multiple transistors include a first passgate and a second passgate for the bitcell, the first passgate is coupled between a first bitline and a first inverter of the two cross-coupled inverters, and the second passgate is coupled between a second bitline and a second inverter of the two cross-coupled inverters (Zhang: [0017], [0022]-[0024]).
Regarding claim 9: Zhang and Liebmann teach the claim limitation of the device of claim 8, on which this claim depends,
wherein gates of the first passgate and the second passgate are coupled to a wordline for the bitcell (Zhang: Fig. 3, [0017], [0022]-[0024], [0027]-[0030] and [0033]-[0036]: Passgates M5 and M6 coupled to a wordline [0024]: wordline WL for the bitcell).
Regarding claim 10: Zhang and Liebmann teach the claim limitation of the device of claim 1, on which this claim depends,
wherein the multiple transistors include field-effect transistors (FET) including P-type FET (PFET) and N-type FET (NFET) (Zhang: [0030]-[0036]).
Regarding independent claim 11: Zhang teaches (e.g., Figs. 1-3) a bitcell comprising: 
a pair of N-type devices ([0023]: M2 and M4); and a pair of P-type devices ([0023]: M1 and M3).
Zhang does not expressly teach that the pair of N-type devices and the pair of P-type devices are formed in a single stack within a single monolithic semiconductor die.
Liebmann teaches (e.g., Figs. 3A-3B) a similar device comprising a pair of N-type devices ([0036], [0038] and [0040]-[0042]: N3 and N4) and the pair of P-type devices ([0036], [0038] and [0040]-[0042]: P3 and P4); 
Liebmann further teaches that the pair of N-type devices and the pair of P-type devices are formed in a single stack within a single monolithic semiconductor die ([0036], [0038] and [0040]-[0042]: transistor stack 600 includes at least four CFET devices 602-608 that are formed over a substrate 601. Each of the four CFET devices can include a transistor pair that is formed by a n-type transistor and a p-type transistor. For example, the CFET device 602 can include the n-type transistor N3 that is coupled to the input D, and the p-type transistor P3 that is coupled to the input D).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Zhang, the device comprising multiple transistors in a single stack, and the multiple transistors are disposed in a multi-transistor stack configuration that is formed within a single monolithic semiconductor die, as taught by Liebmann, for the benefit of making the integrated circuit device more compact and easier to move.
Applicant is reminded that Making Portable In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is... not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.). B.  Making Integral In re Larson, 340 F.2d 965, 968, 144 USPQ... MPEP 2144.04.
Regarding claim 14: Zhang and Liebmann teach the claim limitation of the bitcell of claim 11, on which this claim depends,
wherein the pair of N-type devices and the pair of P-type devices are disposed in the single stack with a P-over-N-over-N-over-P stack configuration (Liebmann: [0034], [0040]-[0045]: D,P3/C,N4/B,N2/B,P2). 
Regarding claim 16. (Original) The bitcell of claim 11, wherein the pair of N-type devices and the pair of P-type devices are cross-coupled on sides thereof so as to provide two cross-coupled inverters that are utilized as a latch for the bitcell.
Regarding claim 17: Zhang and Liebmann teach the claim limitation of the bitcell of claim 16, on which this claim depends,
further comprising: a first passgate and a second passgate, wherein the first passgate is coupled between a first bitline and a first inverter of the two cross-coupled inverters, wherein the second passgate is coupled between a second bitline and a second inverter of the two cross-coupled inverters, and wherein gates of the first passgate and the second passgate are coupled to a wordline for the bitcell (Zhang: [0015], [0022], [0028]-[0029] and [0034]).
Regarding claim 18: Zhang and Liebmann teach the claim limitation of the bitcell of claim 11, on which this claim depends, 
wherein the pair of N-type devices refer to a pair of N-type field-effect transistors (NFET), and wherein the pair of P-type devices refer to a pair of P-type field-effect transistors (PFET) (Zhang: [0030]-[0036]).
Regarding independent claim 19: Zhang teaches (e.g., Figs. 1-3) a method comprising: 
fabricating multiple transistors that are arranged as a bitcell ([0015] and [0022]: first pull up transistor M1 and first pull down transistor M2 form a first inverter; second pull up transistor M3 and second pull down transistor M4 form a second inverter; both inverters are cross coupled to form a latch), 
 fabricating the multiple devices with a pair of N-type transistors and a pair of P- type transistors disposed as a semiconductor die; and cross-coupling the pair of N-type transistors with the pair of P-type transistors so as to provide two cross-coupled inverters that are used as a latch for the bitcell (Zhang: [0015], [0022], [0028]-[0029] and [0034]).
Zhang does not expressly teach a pair of N-type transistors and a pair of P- type transistors disposed in a single multi-transistor stack configuration and formed within a single monolithic semiconductor die.
Liebmann teaches (e.g., Figs. 3A-3B) a method comprising a pair of N-type transistors and a pair of P- type transistors disposed in a single multi-transistor stack configuration and formed within a single monolithic semiconductor die ([0036], [0038] and [0040]-[0042]: transistor stack 600 includes at least four CFET devices 602-608 that are formed over a substrate 601. Each of the four CFET devices includes at least a transistor pair that is formed by a n-type transistor and a p-type transistor. For example, the CFET device 602 includes at least the n-type transistor N3 that is coupled to the input D, and the p-type transistor P3 that is coupled to the input D),
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Zhang, the method comprising a pair of N-type transistors and a pair of P- type transistors disposed in a single multi-transistor stack configuration and formed within a single monolithic semiconductor die, as taught by Liebmann, for the benefit of making the integrated circuit device more compact and easier to transport.
Applicant is reminded that Making Portable In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is... not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.). B.  Making Integral In re Larson, 340 F.2d 965, 968, 144 USPQ... MPEP 2144.04.
Regarding claim 20: Zhang and Liebmann teach the claim limitation of the method of claim 19, on which this claim depends,
wherein the single multi-transistor stack configuration refers to at least one of a P-over-P-over-N-over-N stack configuration, an N-over-P-over-P-over-N stack configuration, a P-over-N-over-N-over-P stack configuration and a P-over-N-over-P-over-N stack configuration (Liebmann: [0034], [0040]-[0045]: D,P3/C,N4/B,N2/B,P2). 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826